 



EXHIBIT 10.1

The indemnification agreement filed herewith was entered into with the following
persons and each agreement was identical in all respects other than the name and
title of the counter party thereto:

     

  Elmer L. Doty

  John W. Hendrix

  Keith B. Howe

  Alexander J. Krekich

  David V. Kolovat

  Dennis A. Wagner, III

  Frank C. Carlucci

  Peter J.Clare

  William E. Conway, Jr.

  C. Thomas Faulders, III

  Adm. Robert J. Natter (Ret.)

  Gen. J.H. Binford Peay, III (Ret.)

  Thomas W. Rabaut

  Francis Raborn

  Gen. John M. Shalikashvilli (Ret.)

INDEMNIFICATION AGREEMENT

     This Indemnification Agreement (this “Agreement”) is made as of December
10, 2004, by and between United Defense Industries, Inc. (the “Company”), and  
                 , a [ director/executive officer] of the Company
(“Indemnitee”).

BACKGROUND

     A. The Board has determined that the Company’s ability to attract and
retain qualified persons as directors and officers is in the best interests of
the Company’s stockholders and that the Company should act to assure such
persons that there will be adequate certainty of protection through insurance
and indemnification against risks of claims and actions against them arising out
of their service to and activities on behalf of the Company.

     B. The Company has adopted provisions in its By-laws providing for
indemnification of its officers and directors to the fullest extent permitted by
applicable law, and the Company wishes to clarify and enhance the rights and
obligations of the Company and Indemnitee with respect to indemnification.

     C. In order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve the Company as directors,
officers and/or in any other capacity, and to otherwise promote the desirable
end that such persons will resist what they consider unjustified lawsuits and
claims made against them in connection with the good faith performance of their
duties to the Company, with the knowledge that certain costs, judgments,
penalties, fines, liabilities and expenses incurred by them in their defense of
such litigation are to be borne by the Company and they will receive the maximum
protection against such risks and liabilities as may be afforded by law, the
Board has determined that the following Agreement is reasonable and prudent to
promote and ensure the best interests of the Company and its stockholders.

     D. The Company desires to have Indemnitee continue to serve as a director
and/or officer of the Company and in such other capacity with respect to the
Company as the Company may request, as the case may be, free from undue concern
for unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the Company; and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter.

AGREEMENT

     Now, therefore, in consideration of Indemnitee’s continued service as a
director or officer of the Company, the parties hereto agree as follows:

               1. Service by Indemnitee. Indemnitee will serve and/or continue
to serve as a director or officer of the Company faithfully and to the best of
Indemnitee’s ability so long as Indemnitee is duly elected or appointed and
until such time as Indemnitee is removed as permitted by law or tenders a
resignation in writing.

 



--------------------------------------------------------------------------------



 



               2. Indemnification. The Company shall indemnify Indemnitee to the
fullest extent permitted by the Delaware General Corporation Law in effect on
the date hereof or as such law may from time to time be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than said law permitted the
Company to provide prior to such amendment). Without diminishing the scope of
the indemnification provided by this Section, the rights of indemnification of
Indemnitee provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification shall be paid to
Indemnitee:

(a) to the extent expressly prohibited by Delaware law or the By-laws of the
Company, in each case as in effect on the date hereof or as such law or By-laws,
as the case may be, may from time to time be amended (but, in the case of any
such amendment, only to the extent that such amendment permits the Company to
provide broader indemnification rights than said law or By-laws, as the case may
be, permitted the Company to provide prior to such amendment);

(b) for which payment has actually been made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
by-law or agreement of the Company or any other company or organization on whose
board Indemnitee serves at the request of the Company, except with respect to
any deductible (or the equivalent) from or excess beyond the amount payable or
paid under any insurance policy or other indemnity provision;

(c) for an accounting of profits made (i) from the purchase and sale (or sale
and purchase) by the Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law, or (ii) from any transactions
prohibited under Section 306(a) of the Sarbanes-Oxley Act of 2002;

(d) in connection with any Proceeding (or any part of any Proceeding), including
claims and counterclaims, initiated or brought voluntarily by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by such
Indemnitee against the Company or its directors, officers, employees or other
Indemnitees in their capacity as such, but excluding a judicial proceeding or
arbitration pursuant to Section 10 to enforce rights under this Agreement,
unless the Board authorized the Proceeding (or such part of any Proceeding)
prior to its initiation;

(e) with respect to any action, suit or proceeding brought by or on behalf of
the Company against Indemnitee that is authorized by the Board, except as
provided in Sections 4, 5 and 6 below.

               3. Action or Proceedings Other than an Action by or in the Right
of the Company. Except as limited by Section 2 above, Indemnitee shall be
entitled to the indemnification rights provided in this Section if Indemnitee is
a party or is threatened to be made a party to any Proceeding (other than an
action by or in the name of the Company) by reason of the fact that Indemnitee
is or was a director, officer, employee or agent of the Company, or is or was
serving at the request of the Company as a director, officer, employee or

2



--------------------------------------------------------------------------------



 



agent or fiduciary of any other entity (including, but not limited to, another
corporation, partnership, joint venture or trust); or by reason of anything done
or not done by Indemnitee in any such capacity. Pursuant to this Section,
Indemnitee shall be indemnified against all costs, judgments, penalties, fines,
liabilities, amounts paid in settlement by or on behalf of Indemnitee, and
Expenses (defined below) actually and reasonably incurred by Indemnitee in
connection with such Proceeding, if Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe his or her conduct was unlawful.

               4. Indemnity in Proceedings by or in the Name of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee was or is a party
or is threatened to be made a party to any Proceeding brought by or in the name
of the Company to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent or fiduciary of the
Company, or by reason of anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section, Indemnitee shall be indemnified against all
costs, judgments, penalties, fines, liabilities, amounts paid in settlement by
or on behalf of Indemnitee, and Expenses actually and reasonably incurred by
Indemnitee in connection with such Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company; provided, however, that no such indemnification
shall be made in respect of any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such costs, judgments, penalties, fines,
liabilities and Expenses as such court shall deem proper.

               5. Indemnification for Costs, Charges and Expenses of Successful
Party. Notwithstanding the limitations of Section 2(e), 3 and 4 above, to the
extent that Indemnitee has been successful, on the merits or otherwise, in whole
or in part, in defense of any action, suit or proceeding (including an action,
suit or proceeding brought by or on behalf of the Company) or in defense of any
claim, issue or matter therein, including, without limitation, the dismissal of
any action without prejudice, or if it is ultimately determined that Indemnitee
is otherwise entitled to be indemnified against Expenses, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred in connection
with such action, suit or proceeding. For purposes of this Agreement and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal or withdrawal, with or without prejudice, shall be deemed to be a
successful result with respect to Indemnitee as to such claim, issue or matter.
Without limiting the foregoing, if any Proceeding or any claim, issue or matter
therein is disposed of or withdrawn, on the merits or otherwise (including a
disposition without prejudice), without (i) the disposition being adverse to the
Indemnitee, (ii) an adjudication that the Indemnitee was liable to the Company,
(iii) a plea of guilty or nolo contendere by the Indemnitee, (iv) an
adjudication that the Indemnitee did not act in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and (v) with respect to any criminal proceeding, an adjudication
that the Indemnitee had reasonable cause to believe such Indemnitee’s conduct
was unlawful, the Indemnitee shall be considered for the purposes hereof to have
been wholly successful with respect thereto.

3



--------------------------------------------------------------------------------



 



               6. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the costs, judgments, penalties, fines, liabilities or Expenses
actually and reasonably incurred in connection with any action, suit or
proceeding (including an action, suit or proceeding brought by or on behalf of
the Company), but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such costs,
judgments, penalties, fines, liabilities and Expenses actually and reasonably
incurred to which Indemnitee is entitled.

               7. Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the maximum extent permitted by applicable
law, Indemnitee shall be entitled to indemnification against all Expenses
actually and reasonably incurred or suffered by Indemnitee or on Indemnitee’s
behalf if Indemnitee appears as a witness or otherwise incurs legal expenses as
a result of or related to Indemnitee’s service as a director or officer of the
Company, in any threatened, pending or completed legal, administrative,
investigative or other proceeding or matter to which, at the time such expenses
were incurred, Indemnitee neither is, nor is threatened to be made, a party.

               8. Determination of Entitlement to Indemnification. Upon written
request by Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 7,
the entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
Board by a majority vote of Disinterested Directors (defined below), whether or
not such majority constitutes a quorum; (b) a committee of Disinterested
Directors designated by a majority vote of such directors, whether or not such
majority constitutes a quorum; (c) if there are no Disinterested Directors, or
if the Disinterested Directors so direct, by Independent Counsel (defined below)
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; or (d) the stockholders of the Company. Such Independent Counsel
shall be selected by the Board, and approved by Indemnitee. Upon failure of the
Board so to select such Independent Counsel or upon failure of Indemnitee so to
approve, such Independent Counsel shall be selected upon application to a court
of competent jurisdiction. Such determination of entitlement to indemnification
shall be made not later than 30 calendar days after receipt by the Company of a
written request for indemnification. Such request shall include documentation or
information which is necessary for such determination and which is reasonably
available to Indemnitee. Any Expenses incurred by Indemnitee in connection with
a request for indemnification or payment of Expenses hereunder, under any other
agreement, any provision of the Company’s By-laws, or any directors’ and
officers’ liability insurance, shall be borne by the Company. The Company hereby
indemnifies Indemnitee for any such Expense and agrees to hold Indemnitee
harmless therefrom irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification. If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.

               9. Presumptions and Effect of Certain Proceedings. The Secretary
of the Company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board or such other person or persons
empowered to make the determination as provided in Section 8 that Indemnitee has
made such request for indemnification. Upon making

4



--------------------------------------------------------------------------------



 



such request for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful; or
(b) otherwise adversely affect the rights of Indemnitee to indemnification
except as may be provided herein.

               10. Remedies of Indemnitee in Cases of Determination not to
Indemnify or to Pay Expenses. In the event that a determination is made that
Indemnitee is not entitled to indemnification hereunder or if payment has not
been timely made following a determination of entitlement to indemnification
pursuant to Sections 8 and 9, or if Expenses are not paid pursuant to Section
15, Indemnitee shall be entitled to final adjudication in a court of competent
jurisdiction of entitlement to such indemnification or payment. Alternatively,
Indemnitee at Indemnitee’s option may seek an award in an arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, such award to be made within 60 days following the
filing of the demand for arbitration. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration or any other claim.
The determination in any such judicial proceeding or arbitration shall be made
de novo and Indemnitee shall not be prejudiced by reason of a determination (if
so made) pursuant to Sections 8 or 9 that Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 8 or 9 that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination and is precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that Indemnitee is entitled to any indemnification or payment of
Expenses hereunder, the Company shall pay all Expenses actually and reasonably
incurred by Indemnitee in connection with such adjudication or award in
arbitration (including, but not limited to, any appellate Proceedings).

               11. Other Rights to Indemnification. Indemnification and payment
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may now or in the future be entitled under any
provision of the By-laws or other organizational documents of the Company, vote
of stockholders or Disinterested Directors, provision of law, agreement or
otherwise.

               12. Expenses to Enforce Agreement. In the event that Indemnitee
is subject to or intervenes in any Proceeding in which the validity or
enforceability of this Agreement is at

5



--------------------------------------------------------------------------------



 



issue or seeks an adjudication or award in arbitration to enforce Indemnitee’s
rights under, or to recover damages for breach of, this Agreement, Indemnitee,
if Indemnitee prevails in whole or in part in such action, shall be entitled to
recover from the Company and shall be indemnified by the Company against any
actual Expenses incurred by Indemnitee.

               13. Continuation of Indemnity. All agreements and obligations of
the Company contained herein shall continue during the period Indemnitee is a
director, officer, employee or agent of the Company or is serving at the request
of the Company as a director, officer, employee or agent or fiduciary of any
other entity (including, but not limited to, another corporation, partnership,
joint venture or trust) of the Company and shall also continue after the period
of such service with respect to any possible claims based on the fact that
Indemnitee was or had been a director, officer, employee or agent of the Company
or was or had been serving at the request of the Company as a director, officer,
employee or agent or fiduciary of any other entity (including, but not limited
to, another corporation, partnership, joint venture or trust). This Agreement
shall be binding upon all successors and assigns of the Company (including any
transferee of all or substantially all of its assets and any successor by merger
or operation of law) and shall inure to the benefit of the heirs, personal
representatives and estate of Indemnitee.

               14. Notification and Defense of Claim. Promptly after receipt by
Indemnitee of notice of any Proceeding, Indemnitee will, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company in writing of the commencement thereof; but the omission so to notify
the Company will not relieve the Company from any liability that it may have to
Indemnitee. Notwithstanding any other provision of this Agreement, with respect
to any such Proceeding of which Indemnitee notifies the Company:

(a) The Company shall be entitled to participate therein at its own expense; and

(b) Except as otherwise provided in this Section 14(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action, or
(iii) the Company shall not within 60 calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense of the action, in
each of which cases the fees and expenses of Indemnitee’s counsel shall be at
the expense of the Company. The Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the conclusion provided for in (ii) above; and

6



--------------------------------------------------------------------------------



 



(c) If the Company has assumed the defense of a Proceeding, the Company shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Company’s written consent.
The Company shall not settle any Proceeding in any manner that would involve an
admission of guilt or wrongful conduct by Indemnitee, or impose any penalty,
prohibition, restriction or limitation on, or disclosure obligation with respect
to, Indemnitee without Indemnitee’s prior written consent. Neither the Company
nor Indemnitee will unreasonably withhold its consent to any proposed
settlement.

               15. Payment of Expenses.

(a) All Expenses incurred by Indemnitee in advance of the final disposition of
any Proceeding shall be paid by the Company at the request of Indemnitee, each
such payment to be made within 20 calendar days after the receipt by the Company
of a statement or statements from Indemnitee requesting such payment or payments
from time to time. Indemnitee’s entitlement to such Expenses shall include those
incurred in connection with any Proceeding by Indemnitee seeking a judgment in
court or an adjudication or award in arbitration pursuant to this Agreement
(including the enforcement of this provision). Such statement or statements
shall (i) reasonably evidence the expenses and costs incurred by Indemnitee in
connection therewith, provided, however, that Indemnitee shall not be required
to provide any billing detail or other information to the extent that disclosure
of such detail or information would jeopardize any attorney-client or other
applicable privilege, as determined by Indemnitee in his or her reasonable
discretion; and (ii) include or be accompanied by an undertaking, in
substantially the form attached as Exhibit 1, by or on behalf of Indemnitee to
reimburse such amount if it is finally determined, after all appeals, by a court
of competent jurisdiction that Indemnitee is not entitled to be indemnified
against such Expenses by the Company as provided by this Agreement or otherwise.

(b) Advances shall be made without making or requiring any determination or
evidence as to Indemnitee’s ability to repay the Expenses and without regard to
the Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement or otherwise. Advances shall be unsecured and
interest-free. Advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce the right of advancement under this Agreement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed. An Indemnitee shall qualify for advances solely
upon the execution and delivery to the Company of the undertaking described in
Section 15(a).

(c) Notwithstanding any other provision of this Agreement to the contrary, an
Indemnitee shall be entitled to the advancement of the Indemnitee’s Expenses
incurred in connection with the determination as to whether or not such
Indemnitee is entitled to indemnification in any instance, including but not
limited to Expenses incurred in connection with any judicial proceeding to make
such determination, even if it is ultimately determined that such Indemnitee is
not entitled to indemnification, if the Indemnitee (or the Company with respect
to the Indemnitee) is nonetheless entitled to coverage in such instance under
any insurance arranged by the Company (as

7



--------------------------------------------------------------------------------



 



contemplated by the Company’s By-Laws), and any undertaking to repay advanced
Expenses shall be qualified to except the repayment of advanced Expenses in
circumstances of such insurance coverage even if it is ultimately determined
that the Indemnitee is not entitled to indemnification. This Section 15(c) shall
not apply to any claim made by Indemnitee for which indemnification is excluded
pursuant to Section 2, except to the extent provided in the immediately
preceding sentence.

(d) Notwithstanding anything in this Agreement to the contrary, the Company
shall not be required to advance any expenses to an Indemnitee in the event and
to the extent that such Indemnitee has entered a plea of guilty in the
applicable criminal Proceeding.

     16. Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to an
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying the
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines (including any excise taxes), penalties, excise taxes, amounts
paid or to be paid in settlement and/or for Expenses, in connection with any
claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

     17. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.

     18. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

     19. Insurance. To the extent that the Company maintains insurance on behalf
of any person who is or will be a director, officer, employee or agent of the
Company, or is or will be a director or officer of the Company serving at the
request of the Company as a director,

8



--------------------------------------------------------------------------------



 



officer, employee or agent of another Company, partnership, joint venture,
trust, employee benefit plan or other enterprise against any expense, liability
or loss, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage thereunder for any
director, officer, employee or agent of the Company. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.

     20. Definitions. For purposes of this Agreement:

(a) “Board” means the Board of Directors of the Company.

(b) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(c) “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any and all investigations, judicial or
administrative proceedings or appeals, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification under
Sections 8, 10 and 12 above, but shall not include the amount of judgments,
fines or penalties actually levied against Indemnitee.

(d) “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

(e) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative or legislative hearing or any other actual, threatened or
completed proceeding, including any and all appeals, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee was involved, or
becomes or may become involved, as a party or otherwise, for which
indemnification is not prohibited under Sections 2(a)-(d) above, including, but
not limited to, actions, suits or proceedings in which Indemnitee may be or may
have been involved as a party or otherwise, by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Company, or
is or was serving, at the request of the Company,

9



--------------------------------------------------------------------------------



 



as a director, officer, employee or agent or fiduciary of any other entity,
including, but not limited to, another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, or by reason of anything done
or not done by Indemnitee in any such capacity, whether or not Indemnitee is
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement or advancement of expenses can be provided
under this Agreement.

     21. Other Provisions.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of Delaware.

(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.

(c) This agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if Indemnitee
is an officer of the Company, Indemnitee specifically acknowledges that
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
by law or in a separate written contract between Indemnitee and the Company.

(d) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.

(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver. Any waiver of any of the provisions of this
Agreement must be in writing and executed by the party against whom such waiver
is to be effective.

[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
and as of the day and year first above written.

                  UNITED DEFENSE INDUSTRIES, INC.
 
           

  By:                

--------------------------------------------------------------------------------


  Name:        

  Title:        

         
 
                INDEMNITEE
 
               

--------------------------------------------------------------------------------

    Name:

[SIGNATURE PAGE TO UNITED DEFENSE INDEMNIFICATION AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT 1

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

     I                                                                         
                      , agree to reimburse the Company for all expenses paid to
me by the Company for my defense in any civil or criminal action, suit, or
proceeding, in the event, and to the extent that it is finally determined, after
all appeals, by a court of competent jurisdiction that I am not entitled to be
indemnified by the Company for such expenses, except to the extent provided for
in Section 15(c) of the Indemnification Agreement between the Company and me,
dated as of                    .

                  Signature    

         

--------------------------------------------------------------------------------

 
                Typed Name    

         

--------------------------------------------------------------------------------

 
           

  Office                

--------------------------------------------------------------------------------

                                            ) ss:

Before me                                            , on this day personally
appeared                                       , known to me to be the person
whose name is subscribed to the foregoing instrument, and who, after being duly
sworn, stated that the contents of said instrument is to the best of his/her
knowledge and belief true and correct and who acknowledged that he/she executed
the same for the purpose and consideration therein expressed.

GIVEN under my hand and official seal at                , this                
day of                    , 200     .

     

 

--------------------------------------------------------------------------------


            Notary Public

My commission expires:

 